

Exhibit 10.1


Manhattan Pharmaceuticals, Inc.
Non-employee Director
Compensation Arrangement
 
 
The following is a summary of the compensation arrangements for directors of
Manhattan Pharmaceuticals, Inc. (the “Company”) who are not employees of the
Company (“Non-employee Directors”). Directors who are employees of the Company
do not receive compensation for their service on the Board and shall receive
compensation only in their capacities as employees. The cash compensation
arrangements are summarized below and do not become effective until the
Company’s next completed financing transaction:
 
1.
Cash Fees. Each Non-employee Director shall be entitled to a retainer of $20,000
per year, payable on a quarterly basis. In addition, each such director shall be
entitled to a fee of $1,000 for each meeting of the Board attended in person, or
$500 for attending a meeting by telephone or other electronic means.



2.
Committee Service. Each Non-employee Director serving on a committee of the
Board shall be entitled to a fee of $1,000 for each meeting of such committee
attended by such director in person, or $500 for attending a committee meeting
by telephone or other electronic means.



3.
Stock Option. Non-employee Director shall be entitled to receive an annual grant
of a 10-year stock option to purchase 50,000 shares of the Company’s common
stock, pursuant to the 2003 Stock Option Plan or such other equity incentive
plan approved by the Company’s stockholders. Such option shall be exercisable in
three equal annual installments commencing on the first anniversary of the grant
date.



4.
Expenses. Non-employee Directors shall be entitled to reimbursement for their
reasonable out-of-pocket expenses incurred in connection with the performance of
their services as directors, including without limitation, travel related
expenses incurred in connection with their attendance at Board or Board
committee meetings.



 
 

--------------------------------------------------------------------------------

 